DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 13-44 are deemed to have an effective filing date of April 15, 2016.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 116.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0022], line 4, “electrodes of lead 106” should be --electrodes 106 of the lead-- or 
--electrodes of lead 104--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 44 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of controlling an exposure mode by determining a device type, determining the exposure mode of therapy based on the device type and pre-exposure therapy of the device, and providing an instruction to the device. This judicial exception is not integrated into a practical application because the device is passive and a person could make those determinations and provide an instruction to the device by looking at manuals and provide an instruction/program to the device. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the passive device is recited in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20-22, 32, and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 32, line 4, recite the conditional preposition “if”, which renders the scope of the claims indefinite as it is unclear if the steps in lines 3-4 are required to meet the claims. The use of “if” includes both positive and negative scenarios, and in negative scenarios, the steps in lines 4-6 are not required. The Examiner recommends replacing “if” with --when--.
Claims 20 and 35, line 4, recite the conditional preposition “if”, which renders the scope of the claims indefinite as it is unclear if the steps in lines 3-4 are required to meet the claims. The use of “if” includes both positive and negative scenarios, and in negative scenarios, the steps in lines 4-6 (lines 4-7) are not required. The Examiner recommends replacing “if” with --when--.
	Claims 21-22 and 36-37 are rejected because they depend from an indefinite claim.
	

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 23, 28, 38, and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2011/0160791 to Ellingson et al. (hereinafter referred to as “Ellingson ‘791”), or, in the alternative, under 35 USC 103 as obvious over Ellingson ‘791 in view of  US Patent Application Publication No. 2011/0093046 to Ellingson et al. (hereinafter referred to as “Ellingson ‘046”) .
Regarding claims 13 and 28, Ellingson ‘791 discloses a method of controlling an exposure mode of therapy of a first device using a second device and an external device (e.g., Fig. 2, 18 and paragraph [0040]: programming device 18 configures IMD 32 into or out of exposure operating mode) where the external device comprises a controller capable of wireless communication (e.g., Fig. 2, arrow between programming device 18 and IMD 32 and paragraphs [0029] and [0041]), the method comprising: determining at the second device a device type for the first device (e.g., paragraphs [0003]-[0005] describe two different types of IMDs that need protection from exposure to a disruptive energy field and paragraph [0065] describes a defibrillation device, a cardioversion device and a CRT device – thus, Ellingson ‘791 necessarily teaches that the programming device 18 would determine a device type of the first device in order to control an exposure mode of the device); determining at the second device the exposure mode of therapy based on the device type and a pre-exposure mode of therapy being provided by the first device (e.g., paragraphs [0078]- [0079] indicate that the selection of the exposure mode (expressly stated in paragraph [0057]) is based on information stored over a period of time including therapy provided a short period prior to the determination to switch to the exposure mode or pre-exposure mode. The information stored in the IMD necessarily would indicate the “type” of device. Paragraphs [0086]-[0087] of Ellingson expressly states that a type of lead of IMD or the like are factors upon which an exposure mode may be determined); and providing an instruction about the exposure mode of therapy from the second device to the first device (e.g., paragraphs [0040] and [0118]: systems and techniques may be embodied as instructions provided on computer-readable medium that is provided by external device 18 to IMD 32).
In the alternative, if the step of determining at the second device/controller/external device of Ellingson ‘791 is not considered expressly disclosed by Ellingson ‘791, Ellingson ‘046 expressly discloses that programming device 18 determines the exposure mode programming options supported by IMD 32 by receiving information from the IMD about its type (e.g., paragraph [0086] of Ellingson ‘046). Accordingly, one of ordinary skill in the art would have recognized the benefits of determining a device type for the first device in order to determine which programming options are available for that device in view of the teachings of Ellingson ‘046. Consequently, one of ordinary skill in the art would have modified the method and external device of Ellingson ‘791 to determine at the programming device/controller a device type before determining programming the IMD into the exposure mode so that the programming device/controller selects a program that is supported by the device as taught by Ellingson ‘046.
With respect to claims 23 and 38, Ellingson ‘791, either alone or in view of Ellingson ‘046, teaches the method of claim 13 and the external device of claim 28, wherein prior to determining the exposure mode of therapy there are pre-exposure rates of cardiac activity (e.g., paragraph [0027] of Ellingson ‘791: IMD operates in a normal operating mode having pre-exposure operating rates prior to determining the exposure mode, but exposure has occurred) and wherein the exposure mode of therapy includes providing pacing from the first device (e.g., paragraph [0057] of Ellingson ‘791: in the exposure operating mode, processor 60 may control the stimulation module 66 to deliver therapy having a different pacing amplitude and/or pulse width), the method further comprising: selecting an exposure mode pacing rate based on the pre-exposure rates (e.g., paragraph [0058] of Ellingson ‘791: processor 60 may adjust a pacing amplitude and/or pulse width used during the exposure operating mode based on the determined effect of the disruptive energy field); and providing an instruction about the exposure mode pacing rate from the second device to the first device (e.g., paragraphs [0040] of Ellingson ‘791: programming device 18 configures IMD into or out of the exposure operating mode and [0056]: operating parameters of the exposure operating mode may be stored within memory 72 of IMD 32).
Referring to claim 43,  Ellingson ‘791 discloses a system comprising: a first device that provides therapy (e.g., Fig. 2, IMD 32 and paragraph [0029]); and a second device that controls an exposure mode of therapy of the first device (e.g., e.g., Fig. 2, 18 and paragraph [0040]) by: determining a device type for the first device (e.g., paragraphs [0003]-[0005] describe two different types of IMDs that need protection from exposure to a disruptive energy field and paragraph [0065] describes a defibrillation device, a cardioversion device and a CRT device – thus, Ellingson ‘791 necessarily teaches that the programming device 18 would determine a device type of the first device in order to control an exposure mode of the device); determining the exposure mode of therapy based on the device type and a pre-exposure mode of therapy being provided by the first device (e.g., paragraphs [0078]- [0079] indicate that the selection of the exposure mode (expressly stated in paragraph [0057]) is based on information stored over a period of time including therapy provided a short period prior to the determination to switch to the exposure mode or pre-exposure mode. The information stored in the IMD necessarily would indicate the “type” of device. Paragraphs [0086]-[0087] of Ellingson expressly states that a type of lead of IMD or the like are factors upon which an exposure mode may be determined); and providing an instruction about the exposure mode of therapy to the first device (e.g., paragraphs [0040] and [0118]: systems and techniques may be embodied as instructions provided on computer-readable medium that is provided by external device 18 to IMD 32).
In the alternative, if the step of determining at the second device/controller/external device of Ellingson ‘791 is not considered disclosed by Ellingson ‘791, Ellingson ‘046 expressly discloses that programming device 18 determines the exposure mode programming options supported by IMD 32 by receiving information from the IMD about its type (e.g., paragraph [0086] of Ellingson ‘046). Accordingly, one of ordinary skill in the art would have recognized the benefits of determining a device type for the first device in order to determine which programming options are available for that device in view of the teachings of Ellingson ‘046. Consequently, one of ordinary skill in the art would have modified the method and external device of Ellingson ‘791 to determine at the programming device/controller a device type before determining programming the IMD into the exposure mode so that the programming device/controller selects a program that is supported by the device as taught by Ellingson ‘046.
  Regarding claim 44, Ellingson ‘791 discloses a method of controlling an exposure mode of therapy of a device (e.g., abstract and paragraph [0009]), comprising: determining a device type for the device (e.g., paragraphs [0003]-[0005] describe two different types of IMDs that need protection from exposure to a disruptive energy field and paragraph [0065] describes a defibrillation device, a cardioversion device and a CRT device – thus, Ellingson ‘791 necessarily teaches that the programming device 18 would determine a device type of the first device in order to control an exposure mode of the device); determining the exposure mode of therapy based on the device type and a pre- exposure mode of therapy being provided by the device (e.g., paragraphs [0078]- [0079] indicate that the selection of the exposure mode (expressly stated in paragraph [0057]) is based on information stored over a period of time including therapy provided a short period prior to the determination to switch to the exposure mode or pre-exposure mode. The information stored in the IMD necessarily would indicate the “type” of device. Paragraphs [0086]-[0087] of Ellingson expressly states that a type of lead of IMD or the like are factors upon which an exposure mode may be determined); and providing an instruction about the exposure mode of therapy to the device (e.g., paragraphs [0040] and [0118]: systems and techniques may be embodied as instructions provided on computer-readable medium that is provided by external device 18 to IMD 32).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-18, 20-21, 23-26, and 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of U.S. Patent No. 10,441,798. Although the claims at issue are not identical, they are not patentably distinct from each other because “implementing” a function in a device necessarily provides an instruction to the device.
Claims 13 and 43-44 of the instant application are encompassed by and conflicts with claim 1 of the ‘798 patent.
Claims 14-15 of the instant application are encompassed by and conflict with claim 3 of the ‘798 patent. 
	Claims 16-18 of the instant application are encompassed by and conflict with claims 4-6, respectively of the ‘798 patent.
	Claims 20-21 of the instant application are encompassed by and conflict with claims 7-8, respectively of the ‘798 patent.
Claims 23-26 of the instant application are encompassed by and conflict with claims 9-12, respectively of the ‘798 patent.
Claims 27-33, 35-36, and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of U.S. Patent No. 10,441,798 in view of Ellingson ‘791. Claims 27-28, 38, and 42 differ from claims 1 and 3-13 of the ‘798 patent in that claims of the ‘798 patent do not expressly recite that the second device or external device/controller sends a wireless request for information to the first device and that the first device/IMD sends the device type and pre-exposure mode of therapy wirelessly to the second device/external device. However, as discussed above Ellingson ‘791 teaches wireless communication between the two device was well-known in the cardiac art and is an obvious technique for sending and receiving information between the two devices.
Claims 27-28 and 42 of the instant application is encompassed by and conflicts with claims 1 and 13 of the ‘798 patent, as modified by Ellingson ‘791.
Claims 29-30 of the instant application are encompassed by and conflict with claim 3 of the ‘798 patent. 
Claims 31-33 of the instant application are encompassed by and conflict with claims 4-6, respectively of the ‘798 patent.
Claims 35-36 of the instant application are encompassed by and conflict with claims 7-8, respectively of the ‘798 patent.
Claims 38-41 of the instant application are encompassed by and conflict with claims 9-12, respectively of the ‘798 patent.

Claims 13-26 and 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17, and 21-22 of U.S. Patent No. 10,293,167 in view of Ellingson ‘791.
Claims 13 and 43-44 of the instant application are encompassed by and conflicts with claims 1 and 17 [and] 21-22, respectively of the ‘167 patent.
Claims 14-26 of the instant application are encompassed by and conflict with claims 2-14, respectively of the ‘167 patent. 

Claims 27-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17, and 21-22 of U.S. Patent No. 10,293,167 in view of Ellingson ‘791. Claims 27- 42 differ from claims 1-14, 17, and 21-22 of the ‘167 patent in that claims of the ‘167 patent do not expressly recite that the second device or external device/controller sends a wireless request for information to the first device and that the first device/IMD sends the device type and pre-exposure mode of therapy wirelessly to the second device/external device. However, as discussed above Ellingson ‘791 teaches wireless communication between the two device was well-known in the cardiac art and is an obvious technique for sending and receiving information between the two devices.
Claims 27-28 and 42 of the instant application are encompassed by and conflicts with claims 1 and 17 of the ‘167 patent, as modified by Ellingson ‘791.
Claims 29-41 of the instant application are encompassed by and conflict with claims 2-14 of the ‘167 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 8,929,995 to Stancer is directed to an implantable medical device telemetry in disruptive energy field where the IMD generates a notification of cardiac arrhythmia with the type of IMD to an external device via telemetry (wireless) (see claim 3).
US Patent Application Publication No. 2012/0277817 to Ellingson et al. is directed to pacing in the presence of electromagnetic interference where external device 34 transmits a command instructing IMD 22 about the exposure mode (e.g., paragraph [0053]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792